Title: Tonnage Duties, [27 June] 1789
From: Madison, James,Madison, James
To: 


[27 June 1789]

   
   The Senate proposed to strike the clause in the tonnage bill providing for discrimination against vessels from countries which had no commercial treaty with the United States.



On this clause it was observed, by Mr. Madison, that nothing had been urged at the conference, by the managers on the part of the senate, in favor of this amendment, but what had been repeated over and over again, by the opponents to the clause, in its original form in this house. But it was not contended by the senate, that the principle was improper; so far from it, they thought some measure of a similar tendency to be necessary, and were inclined to take the subject up, but upon a different scale, and to extend it farther than the house had hitherto contemplated. He had, however, some doubts whether it would not be more prudent, to adopt the moderate style of the bill, than apply to rasher expedients; if the end could be attained without departing from the principles of moderation, it would redound to the honor of the government; but at all events, it was prudent to begin with measures of this temper; if they were found ineffectual it might then be time enough to attempt more coercive regulations. For these reasons he was in favor of the bill as it stood, without the senate’s amendment.
There was another circumstance that had considerable weight on his mind; it was universally admitted that something ought to be done this session, both for the dignity of the United States, and to answer the high expectation of the people; but if the proposed discrimination is relinquished, there is little probability of any other plan being adopted, inasmuch as the time of both houses will be fully occupied, in organizing the government, and cannot, without some inconvenience, be diverted to any other object. Yet, if it should so happen, that the plan proposed by the senate can be gone through, the law may contain a clause, for repealing this part of the tonnage bill, and no inconvenience will arise.
